DETAILED ACTION
		Application No. 16/842,809 filed on 04/08/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claim 18 recites receive text, summarize the text, translate the summarized text and output results. Therefore, the claim is directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claim 18 recites limitations of “receive text; summarize the text using a first neural network; translate the summarized text into translated content in an intermediate language using a second neural network; identify one or more documents having similar content to the translated content by conducting a fuzzy search using the translated content; and output results of the fuzzy search”. This process receive text, summarize the text, translate the summarized text and output results. This process can be a mental process, as a person can perform to receive text, summarize the text, translate and output the results. Such step of receive text, summarize the text, translate the text and output the results that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 18 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claim 18 recites additional elements “receive text, summarize the text…; translate the summarized text….; identify one or more documents…; and output results..;”.
The limitations, “receive text, summarize the text…; translate the summarized text….; identify one or more documents…; and output results...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receive text, summarize the text.., translate the summarized text… and output results...;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element - one or more processors and memory (in claim 18), one or more processors and memory in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, translating and displaying the result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claim recites abstract ideas. Claim 18 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2, 6-7, 10-11, 16, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over NA (US 2017/0139905 A1) in view of Shorter et al (US 10839164 B1).
 	As per claim 1, NA teaches a system, comprising: one or more processors; and memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to: receive a first document comprising textual content (see Fig.2 and its description, e.g., receiving original text/document including an error as an input); summarize the textual content using a first neural network (see Fig.2 and its description, e.g., a first neutral network configured to convert the original text including an error into abstract information); translate the summarized textual content into translated content using a second neural network, the translated content being in an intermediate language (see Fig.2 and its description, e.g., a second neural network configured to generate the translation of the original text from the abstract information); 
NA does not explicitly teach conduct a fuzzy search using the translated content for similar translated content from a plurality of documents, wherein the similar translated content was previously stored in a database and output results of the fuzzy search. 
However, Shorter teaches conduct a fuzzy search using the translated content for similar translated content from a plurality of documents, wherein the similar translated content was previously stored in a database and output results of the fuzzy search (see description of Fig.3, 7 and 11, e.g., existing translated clinical trial documents stored in 
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Shorter with the teachings of NA in order to efficiently enabling a computing device for translating a clinical trial document expressed in a source natural language to a target natural language (Shorter).
 	As per claim 2, further comprising storing additional instructions that when executed by the one or more processors, are configured to cause the system to store the translated content in the database (see description of Fig.3, 7 and 11 of Shorter).
 	As per claim 6, wherein outputting the results of the fuzzy search comprises causing a user device to display results of the fuzzy search, and wherein each of the results comprising summarized textual content of an associated document of the plurality of documents (see rejection of claim1 above). 
 	As per claim 7, wherein conducting the fuzzy search comprises generating tokens from the translated content and fuzzy searching the generated tokens against the translated content from a plurality of documents (see rejection of claim1 above). 
Regarding claims 10-11, 18 and 20, claims 10-11, 18 and 20 are rejected for substantially the same reason as claims 1-2, 6-7 above.

 	Claims 3-5, 12-14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over NA (US 2017/0139905 A1) in view of Shorter et al (US 10839164 B1) further in view of Hwang (US 2019/0042551 A1).
  	As per claim 3, NA and Shorter do not explicitly teach wherein the database comprises a link to each of the plurality of documents, a summary of each of the plurality of documents, and a translation of the summary of each of the plurality of documents. 
However, Hwang teaches wherein the database comprises a link to each of the plurality of documents, a summary of each of the plurality of documents, and a translation of the summary of each of the plurality of documents ([0079]-[0166], e.g., summarizing the at least one document may be a user input for selecting at least one document and dragging the at least one document to another document. The user input may be a user input to select a summary icon for at least one document, send information about the document and user history information to the document summary and electronic apparatus can transmit the web address of the representative link as information on the document).

 	As per claim 4, wherein content from the plurality of documents stored in the database has been previously summarized and translated into the intermediate language (see rejection of claim 1 and further see Hwang paragraph [0090]-[0165], e.g., document summary apparatus 200 can generate summary information based on words that appear in each of the document and other related documents). 
 	As per claim 5, wherein conducting the fuzzy search comprises comparing the translated content of the document to the translated content of each of the plurality of documents in the database (see rejection of claim1 above). 
 	 Regarding claims 12-14 and 19, claims 12-14 and 19 are rejected for substantially the same reason as claims 3-5 above. 

 	Claims 8-9, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over NA (US 2017/0139905 A1) in view of Shorter et al (US 10839164 B1) further in view of Linker et al (US 2014/0006320 A1).

NA and Shorter do not explicitly teach intermediate language is lojban. 
However, Linker teaches intermediate language is lojban ([0041], e.g., discloses wherein intermediate language is lojban or Lojban).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Linker with the teachings of NA and Shorter in order to efficiently enabling a method for inputting data into the processing device in a language that is an artificial language or a subset of a natural language (Linker).
As per claim 9, wherein the second neural network comprises a second recurrent neural network (RNN), a second convolutional neural network (CNN), a transformer, or a combination thereof (Fig. 2, e.g., first, second and third neural network, NA). 
 Regarding claims 15, 17, claims 15, 17 are rejected for substantially the same reason as claims 8-9 above.
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Travieso et al discloses US 20040167768 A1 Automation tool for web site content language translation.
Casal et al discloses US 20180143975 A1 COLLECTION STRATEGIES THAT FACILITATE ARRANGING PORTIONS OF DOCUMENTS INTO CONTENT COLLECTIONS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166